DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract does not include a technical disclosure of the allowable improvement over the prior art. The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains. Correction is required. See MPEP § 608.01(b).
Allowable Subject Matter
Claims 1-4, 6-15, and 19 are allowed.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al (“Touchplates: Low-Cost Tactile Overlays for Visually Impaired Touch Screen Users”, ASSETS ’13, October 21-23, 2013, Bellevue, WA, USA) in view of Nessel (US 20160266610 A1) and Sumitomo (JP 2014-149675 A).
See the non-final rejection mailed 10/28/2021.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al (“Touchplates: Low-Cost Tactile Overlays for Visually Impaired Touch Screen Users”, ASSETS ’13, October 21-23, 2013, Bellevue, WA, USA) in view of Nessel (US 20160266610 A1) and Sumitomo (JP 2014-149675 A) as applied above, and further in view of Eguchi et al (US 20180052963 A1).
See the non-final rejection mailed 10/28/2021.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the Kane et al reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “Applicant respectfully believes that the disclosure of Kane is incompatible with the above features” (see page 8), the test for obviousness See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, teachings applicable to replaceable masks which are temporarily fixed in a specific position are applicable to replaceable masks which are unfixed and vice versa. 
Kane et al measures user satisfaction with a replaceable mask and finds that some users experience false touches caused by user grips responsive to unintended motion of replaceable masks which are unfixed. See 5.3, “Material friction. The acrylic plastic used to create the touchplates was quite slippery on the touch surface. Participants often felt the need to use a second hand to keep the touchplate still while interacting with it (Figure 8). Our very first prototypes, prior to our study, were developed on a different surface with higher friction than the Microsoft PixelSense, and did not slip as much. Thus, we did not anticipate that participants would grip the touchplates as they sometimes did, and these grips sometimes caused false touch events.” Temporary fixation of a replaceable mask is an obvious solution to the unintended motion of some of Kane et al’s replaceable masks for some users. Furthermore, temporary fixation of replaceable masks is known in the art, as evidenced by the teachings Applicant has failed to address in Applicant’s arguments. See Sumitomo (JP 2014-149675 A), which shows temporary fixation of replaceable masks. Reliance on multiple references in a rejection, rather than a single reference, does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Kane et al has discovered the problem. Kane et al need not discover the solution. "A person of ordinary skill in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). A person of ordinary skill in the art would have recognized Sumitomo’s temporary fixation as a solution to malfunctions sometimes arising from Kane et al’s lack of fixation. 
In response to applicant's argument that the combination of references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a visually impaired user may freely place the touchplate on the touchscreen and that the touchscreen would adjust accordingly by moving the virtual keyboard beneath it”, see page 8; “free positioning of the touchplates which is achieved by recognizing a position of the touchplate and then positioning the virtual keyboard accordingly”, see pages 8-9) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
02/23/2022